EXHIBIT 10.1

STOCKHOLDERS AGREEMENT

This STOCKHOLDERS AGREEMENT is entered into as of April 28, 2016, and will be
effective as of the Closing (defined below) (the “Effective Date”), by and among
TPG VI Pantera Holdings, L.P., a Delaware limited partnership (“TPG”), Cousins
Properties Incorporated, a Georgia corporation (the “Company”) and, solely for
purposes of Article III and related definitions, TPG VI Management, LLC, a
Delaware limited liability company (the “TPG Manager”).

WHEREAS, pursuant to that certain Agreement and Plan of Merger by and among
Parkway Properties, Inc., a Maryland corporation (“Parkway”), Parkway
Properties, LP, a Delaware limited partnership, the Company, and Clinic Sub
Inc., a Maryland corporation (“Merger Sub”), dated as of April 28, 2016 (as it
may be amended, restated, or otherwise modified from time to time, and together
with all exhibits, schedules, and other attachments thereto, the “Merger
Agreement”), (i) Parkway will merge with and into Merger Sub, with Merger Sub
continuing as the surviving corporation (the “Merger”) and (ii) TPG will receive
approximately 38,467,638 shares of Common Stock of the Company in connection
with the Merger (based on TPG’s ownership of 23,599,778 shares of common stock,
par value $0.001 per share, of Parkway as of the date of the Merger Agreement),
in each case subject to the terms and conditions of the Merger Agreement; and

WHEREAS, TPG and the Company desire to enter into this Agreement in order to
generally set forth their respective rights and responsibilities, and to
establish various arrangements and restrictions with respect to, among other
things, (a) actions that may or may not be undertaken in respect of the shares
of Common Stock Beneficially Owned by TPG, (b) the governance of the Company,
(c) certain registration rights with respect to the Registrable Securities (as
defined herein) and (d) other related matters with respect to the Company.

NOW, THEREFORE, in consideration of the premises set forth above and of the
mutual representations, covenants, and obligations hereinafter set forth, and
for other good and valuable consideration, the receipt, sufficiency, and
adequacy of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

ARTICLE I

EFFECTIVENESS; DEFINITIONS

Section 1.1 Effectiveness of this Agreement. This Agreement shall become
effective upon the Effective Date.

Section 1.2 Certain Defined Terms

As used herein, the following terms shall have the following meanings:

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such specified Person, including, with respect to
TPG, any Affiliated Fund of TPG; provided, however, that in no event shall
(a) any of the portfolio companies in which TPG’s Affiliates have



--------------------------------------------------------------------------------

an investment, or (b) the Company, any of its subsidiaries, or any of the
Company’s other controlled Affiliates be deemed to be Affiliates of TPG for
purposes of this Agreement; and provided, further, that no investment bank that
may employ or have as a partner a member of the Company Board shall be deemed to
be an “Affiliate” of TPG for purposes of this Agreement.

“Affiliated Fund” means, in the case of TPG, each corporation, trust, limited
liability company, general or limited partnership, or other Person with whom TPG
is under common control or to which TPG or an Affiliate of TPG is the investment
adviser.

“Agreement” means this Stockholders Agreement, as it may be amended, restated,
or otherwise modified from time to time, together with all exhibits, schedules,
and other attachments hereto.

“as-converted basis” means, with respect to the Company’s outstanding Common
Stock, on a basis in which all shares of Common Stock issuable upon conversion,
exchange or exercise of any other Security convertible into or exchangeable or
exercisable for Common Stock, whether or not the convertible, exchangeable or
exercisable Security is then convertible, exchangeable or exercisable by the
holder, are assumed to be then outstanding.

“Beneficial Ownership” means, with respect to any Security, the ownership of
such Security by any “Beneficial Owner,” as such term is defined in Rule 13d-3
and Rule 13d-5 under the Exchange Act, except that, in calculating the
beneficial ownership of any particular “person” (as that term is used in Section
13(d)(3) of the Exchange Act), such “person” will be deemed to have beneficial
ownership of all securities that such “person” has the right to acquire by
conversion or exercise of other securities, whether such right is currently
exercisable or is exercisable only after the passage of time. The terms
“Beneficially Own,” “Beneficially Owned” and “Beneficial Owner” shall have
correlative meaning.

“Business Day” means any day that is not a Saturday, a Sunday, or any other day
on which banks are required or authorized by Law to be closed in the City of New
York, in the State of New York.

“Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations, or other equivalents (however designated, and
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited), limited liability company membership interests, or
equivalent ownership interests in, or issued by, such Person.

“Change of Control” means (i) a sale of all or substantially all of the direct
or indirect assets of the Company (including by way of any reorganization,
merger, consolidation or other similar transaction), (ii) a direct or indirect
acquisition of Beneficial Ownership of Voting Securities of the Company by
another Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act), by means of any transaction or series of transactions (including
any reorganization, merger, consolidation, joint venture, share transfer or
other similar transaction), pursuant to which the stockholders of the Company
immediately preceding such transaction or transactions collectively own,
following the consummation of such transaction or transactions, less than fifty
percent (50%) of the Voting Securities of the Company or the surviving entity,
as the case may be, or (iii) the obtaining by any Person or “group” (within the

 

2



--------------------------------------------------------------------------------

meaning of Rules 13d-3 and 13d-5 under the Exchange Act) of the power (whether
or not exercised) to elect a majority of the members of the Company Board (or
similar governing body) of the Corporation.

“Closing” shall have the meaning set forth in the Merger Agreement.

“Closing Date” shall have the meaning set forth in the Merger Agreement.

“Code” has the meaning set forth in Section 2.1(f).

“Committee” has the meaning set forth in Section 2.1(b).

“Common Stock” means the Common Stock of the Company, par value $1 per share.

“Company” has the meaning set forth in the Recitals hereto.

“Company Board” means the board of directors of the Company.

“Contracting Party” has the meaning set forth in Section 5.10.

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two (2) or more Persons, means
the possession, directly or indirectly, of the power to direct, or cause the
direction of, the affairs or management of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract, or by any
other means.

“Controlling Person” has the meaning set forth in Section 3.9(a).

“Convertible Securities” means any evidence of indebtedness, shares of Capital
Stock (other than Common Stock) or other Securities (including Options) that are
directly or indirectly convertible into, or otherwise exchangeable or
exercisable for, Shares.

“Damages” has the meaning set forth in Section 3.9(a).

“DCR” has the meaning set forth in Section 2.2.

“Debt” means, with respect to the Company and its subsidiaries, all liabilities,
including all obligations in respect of principal, accrued interest, penalties,
fees and premiums, for (a) indebtedness for borrowed money (including principal
and accrued interest), (b) indebtedness evidenced by notes, debentures, bonds or
other similar instruments (including principal and accrued interest), (c)
“earn-out” obligations and other obligations for the deferred purchase price of
property, goods or services (other than trade payables or accruals incurred in
the ordinary course of business), (d) indebtedness for payments arising in
respect of drawn letters of credit or bankers’ acceptances or secured by a
purchase money mortgage or other lien to secure all or part of the purchase
price of the property subject to such mortgage or lien, (e) liabilities and
obligations under capital leases (determined in accordance with GAAP), and (f)
indebtedness of third Persons which is directly or indirectly guaranteed by the
Company or any of its subsidiaries.

 

3



--------------------------------------------------------------------------------

“Demand Registration” has the meaning set forth in Section 3.2(a).

“Director” means, with respect to any Person, any member of the board of
directors of such Person (other than any advisory, honorary or other nonvoting
member of such board).

“DTC” has the meaning set forth in Section 3.8.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with all rules and regulations promulgated thereunder.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Full Cooperation” means, in connection with any Underwritten Offering, where,
in addition to the cooperation otherwise required by this Agreement, members of
senior management of the Company (including the chief executive officer and
chief financial officer) fully cooperate with the underwriter(s) in connection
with all reasonable and customary recommendations and requests of such
underwriter(s), and make themselves available upon reasonable notice to
participate in due diligence meetings or calls, “road-show” and other reasonable
and customary marketing activities in such locations (domestic and foreign) as
recommended by the underwriter(s).

“GAAP” means United States generally accepted accounting principles in effect as
of the Effective Date.

“Holder” means TPG and any Permitted Transferee that becomes a Holder pursuant
to Section 3.13, and solely for purposes of Article III and related definitions,
the TPG Manager.

“Indemnified Party” has the meaning set forth in Section 3.9(c).

“Indemnifying Party” has the meaning set forth in Section 3.9(c).

“Law” means any statute, law, regulation, ordinance, rule, injunction, order,
decree, directive, or any similar form of decision of, or determination by, any
governmental or self-regulatory authority.

“Mailing Date” has the meaning set forth in Section 2.1(a).

“Merger” has the meaning set forth in the Recitals hereto.

“Merger Agreement” has the meaning set forth in the Recitals hereto.

“Merger Sub” has the meaning set forth in the Recitals hereto.

“Non-Private Equity Business” shall mean any business or investment of TPG and
its Affiliates distinct from the private equity business of TPG and its
Affiliates; provided, that such business or investment shall not be deemed to be
distinct from such private equity business if and at such time that (a) any
confidential information with respect to the Company and its subsidiaries is
made available to investment professionals of TPG and its Affiliates who are not

 

4



--------------------------------------------------------------------------------

involved in the private equity business and who are involved in such other
business or investment or (b) TPG or any of its Affiliates instructs any such
business or investment to take any action that would violate any provision of
this Agreement had such action been taken directly by TPG.

“Non-Recourse Party” has the meaning set forth in Section 5.10.

“Non-TPG Director” has the meaning set forth in Section 2.1(d).

“NYSE” means the New York Stock Exchange and any successor thereto.

“Options” means any options, warrants, or other rights to subscribe for,
purchase, or otherwise acquire shares of Capital Stock of the Company (or any
successor thereto).

“Permitted Issuance” means (a) any issuance of Capital Stock upon the exercise
of Options outstanding as of the date of this Agreement and in accordance with
their terms as in effect on the date of this Agreement, (b) any issuance, sale
or authorization pursuant to the Company’s existing compensation arrangements
for its directors, officers, employees, consultants and agents, (c) any
issuance, sale or authorization pursuant to any future compensation arrangements
for the Company’s directors, officers, employees, consultants and agents that
are approved by the Company’s Compensation Committee and (d) any issuance, sale
or placement of Capital Stock as consideration in any acquisition transaction,
including any Change of Control, that has been approved by the Company Board.

“Permitted Transferee” has the meaning set forth in Section 3.13.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, or other entity or organization, including any
governmental authority.

“Parkway” has the meaning set forth in the Recitals hereto.

“Piggyback Registration” has the meaning set forth in Section 3.3(a).

“Registrable Securities” means at any time, the shares of Common Stock held
beneficially or of record by any of the Holders, including shares of Common
Stock acquired by way of a dividend, stock split, recapitalization, plan of
reorganization, merger, sale of assets or otherwise. Registrable Securities
shall continue to be Registrable Securities until (x) they are sold pursuant to
an effective Registration Statement under the Securities Act or (y) they may be
sold by their Holder without registration under the Securities Act pursuant to
Rule 144 (or any similar provision then in force) without limitation thereunder
on volume or manner of sale or other restrictions under Rule 144.

“Registration Expenses” has the meaning set forth in Section 3.4.

“Registration Statement” means any registration statement filed by the Company
under the Securities Act that covers any of the Registrable Securities,
including a prospectus, amendment and supplements thereto, and all exhibits and
material incorporated by reference therein.

 

5



--------------------------------------------------------------------------------

“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
federal statute, rules, or regulations thereto, and in the case of any
referenced section of any such statute, rule, or regulation, any successor
section thereto, collectively as from time to time amended and in effect.

“SEC” means the Securities and Exchange Commission.

“Securities” means Capital Stock, limited partnership interests, limited
liability company interests, beneficial interests, warrants, Options, restricted
stock units, notes, bonds, debentures, and other securities, equity interests,
ownership interests and similar obligations of every kind and nature of any
Person.

“Securities Act” means the Securities Act of 1933 or any successor federal
statute, and the rules and regulations of the SEC thereunder, and in the case of
any referenced section of any such statute, rule or regulation, any successor
section thereto, collectively and as from time to time amended and in effect.

“Shares” means (a) all shares of the Capital Stock of the Company originally
issued to, or issued with respect to shares originally issued to, or held by, a
stockholder of the Company, whenever issued, including all shares of the Company
issued upon the exercise, conversion, or exchange of any Convertible Securities
and (b) all Convertible Securities originally granted or issued to, or held by,
any stockholder (treating such Convertible Securities as a number of shares
equal to the number of shares of the Company for which such Convertible
Securities may be converted or exercised, for all purposes of this Agreement,
except as otherwise set forth herein).

“Suspension Notice” has the meaning set forth in Section 3.7(a).

“TPG” has the meaning set forth in the Recitals hereto.

“TPG Manager” has the meaning set forth in the Recitals hereto.

“TPG Nominated Director” has the meaning set forth in Section 2.1(a).

“Underwriters’ Maximum Number” means, for any Demand Registration or Piggyback
Registration, that number of securities to which such registration should, in
the opinion of the managing underwriter(s) of such registration, in light of
marketing factors, be limited.

“Underwritten Offering” has the meaning set forth in Section 3.2(b).

“Voting Securities” means at any time shares of any class of Capital Stock or
other Securities of the Company that are then entitled to vote generally in the
election of Directors and not solely upon the occurrence and during the
continuation of certain specified events, and any Convertible Securities that
may be converted into, exercised for, or otherwise exchanged for such shares of
Capital Stock.

Section 1.3 Other Definitional Provisions. When used in this Agreement, the
words “hereof,” “herein,” and “hereunder,” and words of similar import shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Article and Section references

 

6



--------------------------------------------------------------------------------

are to this Agreement unless otherwise specified. The meanings given to terms
defined herein shall be equally applicable to both the singular and plural forms
of such terms. Whenever the words “include,” “includes,” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation.”

ARTICLE II

GOVERNANCE

Section 2.1 TPG’s Representation on Company Board.

(a) On the Closing Date, the Company shall promptly cause one (1) person
designated by TPG to be appointed to the Company Board in the manner provided in
the Company’s governing documents for filling vacancies on the Company Board;
provided, that, to the extent TPG has not designated one (1) such person before
Closing, the Company shall promptly cause the person to be appointed to the
Company Board when such person is designated by TPG. Following the Effective
Date, subject to Section 2.1(f), for any meeting (or consent in lieu of a
meeting) of the Company’s stockholders for the election of members of the
Company Board, (i) so long as TPG, together with its Affiliates, Beneficially
Owns as of the date of mailing of the Company’s definitive proxy statement in
connection with such meeting (the “Mailing Date”) at least five percent (5%) of
the outstanding Common Stock on an as-converted basis, the Company shall include
one (1) person designated by TPG as a member of the slate of Company Board
nominees proposed by the Company Board for election by the Company’s
stockholders and, subject to the Company Board’s fiduciary duties, shall
recommend that the Company’s stockholders vote in favor of the election of such
nominee, and (ii) if TPG, together with its Affiliates, Beneficially Owns as of
the Mailing Date less than five percent (5%) of the outstanding Common Stock on
an as-converted basis, the Company shall not be required to include any persons
designated by TPG as members of the slate of Company Board nominees. The member
of the Company Board nominated or elected pursuant to this Section 2.1(a) is
referred to herein as the “TPG Nominated Director.” The Company Board shall not
withdraw any nomination or, subject to the Company Board’s fiduciary duties,
recommendation required under this Section 2.1(a), unless TPG delivers to the
Company Board a written request for such withdrawal. Further, (i) for any
meeting (or consent in lieu of a meeting) of the Company’s stockholders for the
election of members of the Company Board, the Company Board shall not nominate,
in the aggregate, a number of nominees greater than the number of members of the
Company Board, (ii) subject to the Company Board’s fiduciary duties, the Company
Board shall not recommend the election of any other person to a position on the
Company Board for which the TPG Nominated Director has been nominated, and (iii)
the Company shall use commercially reasonable efforts to cause the TPG Nominated
Director to be elected to the Company Board. If elected to the Company Board,
the TPG Nominated Director will hold his or her office as a member of the
Company Board for such term as is provided in the articles of incorporation and
bylaws of the Company, or until his or her death, resignation or removal from
the Company Board or until his or her successor has been duly elected and
qualified in accordance with the provisions of this Agreement, the articles of
incorporation and bylaws of the Company, and applicable Law.

(b) On the Closing Date, the Company shall promptly cause the TPG Nominated
Director to be appointed (i) to the committee of the Company Board called the

 

7



--------------------------------------------------------------------------------

Investment Committee (the “Investment Committee”) and (ii) to the committee of
the Company Board called the Compensation, Succession, Nominating and Governance
Committee (the “Compensation Committee” and together with the Investment
Committee, each a “Committee”); provided, that, to the extent TPG has not
designated the TPG Nominated Director before Closing, the Company shall promptly
cause such person to be appointed to the Committees when such person is
designated by TPG. Following such appointment(s), so long as TPG has the right
to designate the TPG Nominated Director pursuant to Section 2.1(a) the Company
Board shall cause the TPG Nominated Director designated by TPG to serve on the
Committees. For so long as TPG has the right to designate the TPG Nominated
Director to serve on the Committees, (x) the Company Board shall maintain a
committee called the Investment Committee and a committee called the
Compensation Committee and (y) each Committee may only take action with the
affirmative vote of at least a majority of its members.

(c) If TPG no longer has the right to appoint the TPG Nominated Director
pursuant to Section 2.1(a), TPG shall cause the TPG Nominated Director to resign
from any Committees on which such TPG Nominated Director serves effective as of
the date that is the earlier of the end of such TPG Nominated Director’s term
and six months from the date on which TPG’s Beneficial Ownership fell below the
applicable percentage. If TPG no longer has the right to appoint the TPG
Nominated Director pursuant to Section 2.1(a), the number of directors that TPG
shall be entitled to designate for nomination or appointment at any meeting (or
consent in lieu of a meeting) of the Company’s stockholders for the election of
members of the Company Board or any Committee thereof shall forever be reduced
to zero (even if TPG or its Affiliates shall subsequently acquire additional
shares of Common Stock). The TPG Nominated Director resigning as a result of the
preceding sentence shall resign as of the date that is the earlier of the end of
the TPG Nominated Director’s term and six (6) months from the date on which
TPG’s Beneficial Ownership fell below the applicable percentage. In addition,
TPG shall cause the TPG Nominated Director to resign promptly from the Company
Board and any Committees on which the TPG Nominated Director serves if the TPG
Nominated Director, as determined by the Company Board in good faith after
consultation with outside legal counsel, (i) is prohibited or disqualified from
serving as a director of the Company or a member of any such Committees under
any rule or regulation of the SEC, the NYSE or by applicable Law, (ii) has
engaged in acts or omissions constituting a breach of the TPG Nominated
Director’s duty of loyalty to the Company and its stockholders, (iii) has
engaged in acts or omissions that involve intentional misconduct or an
intentional violation of Law or (iv) has engaged in any transaction involving
the Company from which the TPG Nominated Director derived an improper personal
benefit that was not disclosed to the Company Board prior to the authorization
of such transaction; provided, however, that, subject to the limitations set
forth in Section 2.1(a) and Section 2.1(b), TPG shall have the right to replace
such resigning TPG Nominated Director with a new TPG Nominated Director, such
newly named TPG Nominated Director to be appointed promptly to the Company Board
in place of the resigning TPG Nominated Director in the manner set forth in the
Company’s governing documents for filling vacancies on the Company Board.
Nothing in this paragraph (c) or elsewhere in this Agreement (except Section
2.1(e)) shall confer any third-party beneficiary or other rights upon any person
designated hereunder as a TPG Nominated Director, whether during or after such
person’s service on the Company Board.

(d) For so long as TPG has the right to designate the TPG Nominated Director for
nomination to the Company Board pursuant to Section 2.1(a) above, the Company
Board

 

8



--------------------------------------------------------------------------------

shall (i) fill vacancies created by reason of death, removal or resignation of
the TPG Nominated Director promptly upon request by TPG and only as directed by
TPG, subject to the terms and conditions set forth in Section 2.1(a) above and
Sections 2.1(f) and 2.1(g) below, and (ii) fill vacancies created by reason of
death, removal or resignation of any director who is not a TPG Nominated
Director (a “Non-TPG Director”) promptly upon request by the Non-TPG Directors
and only as directed by the Non-TPG Directors; provided, however, that any such
director designated by the Non-TPG Directors shall, as a condition precedent to
his or her nomination, meet each of the requirements set forth in clauses (i) –
(iv) of Section 2.1(f) below (it being understood that, for the purposes hereof,
the word “TPG” appearing in clause (i) thereof shall be replaced with the words
“the Non-TPG Directors”), other than, in the case of any non-independent or
management director, the requirements of clause (iii) thereof. Further, for so
long as TPG has the right to designate the TPG Nominated Director for
appointment to any Committee pursuant to Section 2.1(b) above, the Company Board
shall appoint and remove the TPG Nominated Director as members of any such
Committee promptly upon request by TPG and only as directed by TPG, and shall
fill vacancies created by reason of death, removal or resignation of the TPG
Nominated Director promptly upon request by TPG and only as directed by TPG,
subject to the terms and conditions set forth in Section 2.1(b) and 2.1(c) above
and Sections 2.1(f) and 2.1(g) below. So long as TPG has promptly named a
replacement, following any death, removal or resignation of the TPG Nominated
Director, and prior to any the appointment of such replacement in accordance
with this Agreement, the Company Board agrees not to authorize or take, and
agrees to cause each Committee not to authorize or take, any action that would
otherwise require the consent of a TPG Nominated Director until such time as
such newly named TPG Nominated Director has been so appointed to the Company
Board or such Committee.

(e) Each TPG Nominated Director that is elected to the Company Board shall be
indemnified by the Company and its subsidiaries, if applicable, in connection
with his or her service as a member of the Company Board or any Committee to the
fullest extent permitted by Law and will be exculpated from liability for
damages to the fullest extent permitted by Law. Without limiting the foregoing
in this Section 2.1(e), each TPG Nominated Director who is elected to the
Company Board shall be entitled to receive from the Company and its
subsidiaries, if applicable, the same insurance coverage in connection with his
or her service as a member of the Company Board and any Committee as is provided
for each of the other members of the Company Board or Committee, as applicable.

(f) TPG shall only designate a person to be a TPG Nominated Director (i) who TPG
believes in good faith has the requisite skill and experience to serve as a
director of a publicly-traded company, (ii) who is not prohibited from or
disqualified from serving as a director of the Company pursuant to any rule or
regulation of the SEC, the NYSE or applicable Law, (iii) who meets the
independence standards set forth in Section 303A.02(b) of the NYSE Listed
Company Manual and (iv) with respect to which no event required to be disclosed
pursuant to Item 401(f) of Regulation S-K of the 1934 Act has
occurred. Notwithstanding anything to the contrary in this Section 2.1, the
parties hereto agree that members of the Company Board shall retain the right to
object to the nomination, election or appointment of any TPG Nominated Director
for service on the Company Board or any Committee if the members of the Company
Board determine in good faith, after consultation with outside legal counsel,
that such TPG Nominated Director fails to meet the criteria set forth above or,
with respect to any

 

9



--------------------------------------------------------------------------------

TPG Nominated Director to be appointed to the Company’s Audit Committee or
Compensation Committee, any other rule or regulation of the SEC, the NYSE or
applicable Law that applies to members of a company’s audit committee,
governance committee or compensation committee (including for purposes of
Section 16 of the Exchange Act and Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”)). In the event that the members of the Company
Board object to the nomination, election or appointment of any TPG Nominated
Director to the Company Board or any Committee pursuant to the terms of this
Section 2.1(f), the Company Board shall nominate or appoint, as applicable,
another individual designated by TPG as the TPG Nominated Director nominated for
election to the Company Board or appointed to the Committee, as applicable, that
meets the criteria set forth in this Section 2.1(f) and Section 2.1(g).

(g) Notwithstanding anything to the contrary in this Section 2.1, nothing shall
prevent the Company Board from acting in accordance with its fiduciary duties or
applicable Law or stock exchange requirements. The Company Board shall have no
obligation to nominate, elect or appoint any TPG Nominated Director if such
nomination, election or appointment would violate applicable Law or NYSE
requirements or result in a breach by the Company Board of its fiduciary duties
to its stockholders; provided, however, that the foregoing shall not affect the
right of TPG to designate an alternative individual as the TPG Nominated
Director nominated for election to the Company Board or appointed to the
Committee, as applicable, subject to the other terms, conditions and provisions
in this Article II.

(h) For purposes of calculating the Beneficial Ownership of the Company’s
outstanding Common Stock owned by TPG and its Affiliates on an as-converted
basis pursuant to this Article II, to the extent shares of the Company’s Capital
Stock are issued or become issuable under any outstanding equity award, the
vesting of which remains contingent on the satisfaction of any performance goals
under such award that have yet to be achieved (and whether or not such goals are
deemed to be satisfied as a result of the transactions contemplated by the
Merger Agreement), such shares shall be deemed to be not outstanding and shall
be excluded from the denominator in such calculation.

(i) The rights of TPG set forth in this Section 2.1 shall be in addition to, and
not in limitation of, such voting rights that TPG may otherwise have as a holder
of capital stock of the Company, subject to Section 4.1 below.

 

10



--------------------------------------------------------------------------------

ARTICLE III

REGISTRATION RIGHTS

Section 3.1 Registration at Closing. The Company shall file, within thirty (30)
days of Closing, a Registration Statement registering for sale all of the
Registrable Securities held by the Holders and shall use commercially reasonable
efforts to cause such Registration Statement to become effective as soon as
practicable thereafter (and remain effective until the completion of the
distribution contemplated thereby) and to file a final prospectus relating
thereto. The plan of distribution set forth in the prospectus included in the
Registration Statement shall include such methods of distribution as reasonably
requested by the Holders. For the avoidance of doubt, such registration shall
not be deemed a “Demand Registration” for purposes of the limitations set forth
in Section 3.2(a).

Section 3.2 Demand Registration.

(a) Subject to the provisions hereof, at any time on or after the date that is
180 days after the Closing Date, the Holders of a majority of Registrable
Securities shall have the right to require the Company to file a Registration
Statement registering for sale all or part of their respective Registrable
Securities under the Securities Act (a “Demand Registration”) by delivering a
written request therefor to the Company (i) specifying the number of Registrable
Securities to be included in such registration by such Holder or Holders, (ii)
specifying whether the intended method of disposition thereof is pursuant to an
Underwritten Offering (as defined below), and (iii) containing all information
about such Holder required to be included in such Registration Statement in
accordance with applicable Law. As soon as practicable after the receipt of such
demand, the Company shall (x) promptly notify all Holders from whom the request
for registration has not been received and (y) use reasonable best efforts to
effect such registration (including, without limitation, appropriate
qualification under applicable blue sky or other state securities Laws and
appropriate compliance with applicable regulations issued under the Securities
Act and any other governmental requirements or regulations) of the Registrable
Securities that the Company has been so requested to register; provided,
however, that (i) the Holders shall not make a request for a Demand Registration
under this Section 3.2(a) for Registrable Securities having an anticipated
aggregate offering price of less than $5,000,000, (ii) the Holders will not be
entitled to require the Company to effect more than three (3) Demand
Registrations in the aggregate under this Agreement, and (iii) the Company will
not be obligated to effect more than one (1) Demand Registration in any six (6)
month period.

(b) The offering of the Registrable Securities pursuant to such Demand
Registration may be in the form of an underwritten public offering (an
“Underwritten Offering”). In such case, (i) the Company may designate the
managing underwriter(s) of the Underwritten Offering, provided that such Holders
may designate a co-managing underwriter to participate in the Underwritten
Offering, subject to the approval of the Company, which approval shall not be
unreasonably withheld or delayed and (ii) the Company shall (together with the
Holders proposing to distribute their securities through such underwriting)
enter into an underwriting agreement in customary form for underwriting
agreements for firm commitment offerings of equity securities with the managing
underwriter(s) proposing to distribute their securities through such
Underwritten Offering, which underwriting agreement shall have indemnification
provisions in substantially the form as set forth in Section 3.9 of this
Agreement; provided, that

 

11



--------------------------------------------------------------------------------

(i) the representations and warranties by, and the other agreements on the part
of, the Company to and for the benefit of the underwriter(s) shall also be made
to and for the benefit of the Holders proposing to distribute their securities
through the Underwritten Offering, (ii) no Holder shall be required to make any
representations and warranties to, or agreements with, any underwriter in a
registration other than customary representations, warranties and agreements and
(iii) the liability of each Holder in respect of any indemnification,
contribution or other obligation of such Holder arising under such underwriting
agreement (a) shall be limited to losses arising out of or based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
such Registration Statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement, incorporated document or other such
disclosure document or other document or report, in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Holder expressly for inclusion therein and (b) shall not in any event,
absent fraud or intentional misrepresentation, exceed an amount equal to the net
proceeds to such Holder (after deduction of all underwriters’ discounts and
commissions) from the disposition of the Registrable Securities disposed of by
such Holder pursuant to such Underwritten Offering. No Holder may participate in
any such Underwritten Offering unless such Holder agrees to sell its Registrable
Securities on the basis provided in such underwriting agreement and completes
and executes all questionnaires, powers of attorney, indemnities and other
documents reasonably required under the terms of such underwriting agreement.
The Company shall not be obligated to effect or participate (a) more than two
(2) Underwritten Offerings in any twelve (12) month period, and (b) in any
Underwritten Offering during any lock-up period required by the underwriter(s)
in any prior underwritten offering conducted by the Company on its own behalf or
on behalf of the Holders.

(c) If, in connection with an Underwritten Offering, the managing underwriter(s)
advise the Company that in its or their reasonable opinion the number of
securities proposed to be included in such registration exceeds the
Underwriters’ maximum number, then (i) the Company shall so advise all Holders
of Registrable Securities to be included in such Underwritten Offering and (ii)
the Company will be obligated and required to include in such Underwritten
Offering only that number of Registrable Securities requested by the Holders
thereof to be included in such registration that does not exceed such
Underwriters’ maximum number, such Registrable Securities to be allocated pro
rata among the Holders thereof on the basis of the number of Registrable
Securities requested to be included therein by each such Holder. No shares of
Common Stock held by any Person other than Registrable Securities held by the
Holders shall be included in a Demand Registration without the prior written
consent of the holders of a majority in interest of the Registrable Securities.

(d) A registration will not be deemed to have been effected as a Demand
Registration unless the Registration Statement relating thereto has been
declared effective by the SEC, at least 75% of the Registrable Securities
requested to be included in the registration by the Holders are included in such
registration, and the Company has complied in all material respects with its
obligations under this Agreement with respect thereto; provided, however, that
if, after it has become effective, (i) such Registration Statement or the
related offer, sale or distribution of Registrable Securities thereunder is or
becomes the subject of any stop order, injunction or other order or requirement
of the SEC or any other governmental or administrative agency, or if any court
prevents or otherwise limits the sale of the Registrable Securities pursuant to
the registration, and in each case less than all of the Registrable Securities
covered by the effective

 

12



--------------------------------------------------------------------------------

Registration Statement are actually sold by the selling Holder or Holders
pursuant to the Registration Statement, or (ii) if, in the case of an
Underwritten Offering, the Company fails to provide Full Cooperation, then such
registration will be deemed not to have been effected for purposes of clause
(ii) of the proviso to Section 3.2(a). If (i) a registration requested pursuant
to this Section 3.2 is deemed not to have been effected as a Demand Registration
or (ii) the registration requested pursuant to this Section 3.2 does not remain
continuously effective until forty-five (45) days after the commencement of the
distribution by the Holders of the Registrable Securities covered by such
registration, then the Company shall continue to be obligated to effect a Demand
Registration pursuant to this Section 3.2 of the Registrable Securities included
in such registration. In circumstances not including the events described in the
immediately two preceding sentences of this Section 3.2(d), each Holder of
Registrable Securities shall be permitted voluntarily to withdraw all or any
part of its Registrable Securities from a Demand Registration at any time prior
to the commencement of marketing of such Demand Registration, provided that such
registration nonetheless shall count as a Demand Registration for purposes of
clause (ii) of the proviso to Section 3.2(a).

Section 3.3 Piggyback Registration.

(a) At any time after the one (1) year anniversary of the Closing Date (as
defined in the Purchase Agreement), if (and on each occasion that) the Company
proposes to register any of its securities under the Securities Act (other than
pursuant to Section 3.1 or Section 3.2) for the account of any of its security
holders and such registration permits the inclusion of the Registrable
Securities (each such registration not withdrawn or abandoned prior to the
effective date thereof being herein referred to as a “Piggyback Registration”),
the Company shall give written notice to all Holders of such proposal promptly,
but in no event later than ten (10) Business Days prior to the anticipated
filing date.

(b) Subject to the provisions contained in paragraphs (a) and (c) of this
Section 3.3 and in the last sentence of this paragraph (b), the Company will be
obligated and required to include in each Piggyback Registration such
Registrable Securities as requested in a written notice from any Holder
delivered to the Company no later than five (5) Business Days following delivery
of the notice from the Company specified in Section 3.3(a). The Holders of
Registrable Securities shall be permitted to withdraw all or any part of their
shares from any Piggyback Registration at any time on or before the fifth (5th)
Business Day prior to the planned effective date of such Piggyback Registration,
except as otherwise provided in any written agreement with the Company’s
underwriter(s) establishing the terms and conditions under which such Holders
would be obligated to sell such securities in such Piggyback Registration. The
Company may terminate or withdraw any Piggyback Registration prior to the
effectiveness of such registration, whether or not the Holders have elected to
include Registrable Securities in such registration.

(c) If a Piggyback Registration is an Underwritten Offering on behalf of a
holder of Company securities other than Holders, and the managing underwriter(s)
advise the Company that in its or their reasonable opinion the number of
securities proposed to be included in such registration exceeds the
Underwriters’ Maximum Number, then the Company shall include in such
registration (i) first, the number of securities requested to be included
therein by the Holder(s) originally requesting such registration, (ii) second,
the number of securities

 

13



--------------------------------------------------------------------------------

requested to be included therein by all Holders who have requested registration
of Registrable Securities in accordance with Section 3.3(a), pro rata on the
basis of the aggregate number of Registrable Securities requested to be included
by each such Holder and (iii) third, any other securities that have been
requested to be so included by any other person.

(d) In any Piggyback Registration that is an Underwritten Offering, the Company
shall have the right to select the managing underwriter(s) for such
registration.

(e) The Company shall not grant to any Person the right to request the Company
to register any shares of Company securities in a Piggyback Registration unless
such rights are consistent with the provisions of this Section 3.3.

Section 3.4 Registration Expenses. In connection with registrations pursuant to
Section 3.1, Section 3.2 or Section 3.3 hereof, the Company shall pay all of the
costs and expenses incurred in connection with the registrations thereunder (the
“Registration Expenses”), including all (a) registration and filing fees and
expenses, including, without limitation, those related to filings with the SEC,
(b) fees and expenses of compliance with state securities or blue sky Laws
(including reasonable fees and disbursements of counsel in connection with blue
sky qualifications of the Registrable Securities), (c) reasonable processing,
duplicating and printing expenses, including expenses of printing prospectuses
reasonably requested by any Holder, (d) of the Company’s internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties, the expense of any liability
insurance and the expense of any annual audit or quarterly review), (e) fees and
expenses incurred in connection with listing the Registrable Securities for
trading on a national securities exchange, (f) fees and expenses in connection
with the preparation of the registration statement and related documents
covering the Registrable Securities, (g) fees and expenses, if any, incurred
with respect to any filing with FINRA, (h) any documented out-of-pocket expenses
of the underwriter(s) incurred with the approval of the Company, (i) the cost of
providing any CUSIP or other identification numbers for the Registrable
Securities, (j) fees and expenses and disbursements of counsel for the Company
and fees and expenses for independent certified public accountants retained by
the Company (including, without limitation, the expenses of any comfort letters
or costs associated with the delivery by independent certified public
accountants of a comfort letter or comfort letters requested), (k) fees and
expenses of any special experts retained by the Company in connection with such
registration, and (l) reasonable and documented fees and expenses of one firm of
counsel for the Holders to be selected by the Holders of a majority of the
Registrable Securities to be included in such registration (“Holders’ Counsel”);
provided, however, that the Company shall reimburse the Holders for the
reasonable and documented fees and disbursements one, but not more than one,
additional counsel retained by any Holder for the purpose of rendering any
opinion required by the Company or the managing underwriter(s) to be rendered on
behalf of such Holder in connection with any Demand Registration. Other than as
provided in the foregoing sentence, the Company shall have no obligation to pay
any out-of-pocket expenses of the Holders relating to the registrations effected
pursuant to this Agreement. Notwithstanding the foregoing, Holders shall be
responsible, on a pro rata basis based on the number of Registrable Securities
included in the applicable registered offering by each such Holder, for any
underwriting discounts and commissions attributable to the sale of Registrable
Securities pursuant to a Registration Statement. The obligation of the Company
to bear the expenses described in this Section 3.4 and to pay or reimburse the
Holders for the expenses described in this Section 3.4 shall apply irrespective
of whether any sales of Registrable Securities ultimately take place.

 

14



--------------------------------------------------------------------------------

Section 3.5 Registration Procedures. In the case of each registration effected
by the Company pursuant to this Agreement, the Company shall keep each Holder
advised in writing as to the initiation of each registration and as to the
completion thereof. In connection with any such registration:

(a) The Company will, as soon as reasonably practicable (and in any event,
within 90 days) after its receipt of the request for registration under Section
3.2(a), prepare and file with the SEC a Registration Statement on Form S-1, Form
S-3 or another appropriate Securities Act form reasonably acceptable to the
Holders, and use reasonable best efforts to cause such Registration Statement to
become and remain effective until the completion of the distribution
contemplated thereby.

(b) The Company will (i) promptly prepare and file with the SEC such amendments
to each Registration Statement as may be necessary to keep such Registration
Statement effective for as long as such registration is required to remain
effective pursuant to the terms hereof, (ii) cause the prospectus to be
supplemented by any required prospectus supplement, and, as so supplemented, to
be filed pursuant to Rule 424 under the Securities Act, and (iii) comply with
the provisions of the Securities Act applicable to it with respect to the
disposition of all Registrable Securities covered by such Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Holders set forth in such Registration Statement or
supplement to the prospectus.

(c) The Company will, at least ten (10) days prior to filing a Registration
Statement or at least five (5) days prior to filing a prospectus or any
amendment or supplement to such Registration Statement or prospectus, furnish to
(i) each Holder of Registrable Securities covered by such Registration
Statement, (ii) Holders’ Counsel and (iii) each underwriter of the Registrable
Securities covered by such Registration Statement, copies of such Registration
Statement and each amendment or supplement as proposed to be filed, together
with any exhibits thereto, which documents will be subject to reasonable review
and comment by each of the foregoing Persons within five (5) days after
delivery, and thereafter, furnish to such Holders, Holders’ Counsel and the
underwriter(s), if any, such number of copies of such Registration Statement,
each amendment and supplement thereto (in each case including all exhibits
thereto and documents incorporated by reference therein), the prospectus
included in such Registration Statement (including each preliminary prospectus)
and such other documents or information as such Holder, Holders’ Counsel or the
underwriter(s) may reasonably request in order to facilitate the disposition of
the Registrable Securities in accordance with the plan of distribution set forth
in the prospectus included in the Registration Statement; provided, however,
that notwithstanding the foregoing, if the Company intends to file any
prospectus, prospectus supplement or prospectus sticker that does not make any
material changes in the documents already filed, then Holders’ Counsel will be
afforded such opportunity to review such documents prior to filing consistent
with the time constraints involved in filing such document, but in any event no
less than one (1) day.

 

15



--------------------------------------------------------------------------------

(d) The Company will promptly notify each Holder of any stop order issued or
threatened by the SEC and, if entered, use reasonable best efforts to prevent
the entry of such stop order or to remove it as soon as reasonably possible.

(e) On or prior to the date on which the Registration Statement is declared
effective, the Company shall use reasonable best efforts to register or qualify
such Registrable Securities under such other securities or blue sky Laws of such
jurisdictions as any Holder reasonably requests and do any and all other lawful
acts and things which may be reasonably necessary or advisable to enable the
Holders to consummate the disposition in such jurisdictions of such Registrable
Securities, and use commercially reasonable efforts to keep each such
registration or qualification (or exemption therefrom) effective during the
period which the Registration Statement is required to be kept effective;
provided that the Company will not be required to (i) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph (e), (ii) subject itself to taxation in any such
jurisdiction or (iii) consent to general service of process in any such
jurisdiction.

(f) The Company will notify each Holder, Holders’ Counsel and the underwriter(s)
promptly and (if requested by any such Person) confirm such notice in writing,
(i) when a prospectus or any prospectus supplement or post-effective amendment
has been filed and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the SEC or any other federal or state governmental authority for
amendments or supplements to a Registration Statement or prospectus or for
additional information to be included in any Registration Statement or
prospectus or otherwise, (iii) of the issuance by any state securities
commission or other regulatory authority of any order suspending the
qualification or exemption from qualification of any of the Registrable
Securities under state securities or blue sky Laws or the initiation of any
proceedings for that purpose, and (iv) of the happening of any event that
requires the making of any changes in a Registration Statement or related
prospectus or any document incorporated or deemed to be incorporated by
reference therein so that they will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements in the Registration Statement and prospectus
not misleading in light of the circumstances in which they were made; and, as
promptly as practicable thereafter, prepare and file with the SEC and furnish a
supplement or amendment to such prospectus so that, as thereafter deliverable to
the purchasers of such Registrable Securities, such prospectus will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. Each Holder hereby agrees to keep any
disclosures under subsection (iv) above confidential until such time as a
supplement or amendment is filed.

(g) The Company will furnish customary closing certificates and other
deliverables to the underwriter(s) and the Holders and enter into customary
agreements satisfactory to the Company (including, if applicable, an
underwriting agreement in customary form) and take such other actions as are
reasonably required in order to expedite or facilitate the disposition of the
Registrable Securities.

(h) The Company will make available for inspection by any underwriter
participating in any disposition pursuant to a Registration Statement, and any
attorney,

 

16



--------------------------------------------------------------------------------

accountant or other agent retained by any such seller or underwriter (in each
case after reasonable prior notice and at reasonable times during normal
business hours and without unnecessary interruption of the Company’s business or
operations), all financial and other records, pertinent corporate documents and
properties of the Company, and cause the Company’s officers, directors,
employees and independent accountants to supply all information reasonably
requested by any such seller, underwriter, attorney, accountant or agent in
connection with the Registration Statement.

(i) The Company, during the period when the prospectus is required to be
delivered under the Securities Act, promptly will file all documents required to
be filed with the SEC pursuant to Section 13(a), 13(c), 14 or 15(d) of the
Exchange Act.

(j) The Company shall use reasonable best efforts to cause all Registrable
Securities registered pursuant to the terms hereof to be listed on each national
securities exchange on which the Common Stock of the Company is then listed.

(k) The Company shall use commercially reasonable efforts to cooperate and
assist in obtaining of all necessary approvals from FINRA, if any.

(l) The Company shall provide a transfer agent and registrar for the Registrable
Securities not later than the effective date of such Registration Statement.

(m) If requested, the Company shall furnish to each Holder a copy of all
documents filed with and all correspondence from or to the SEC in connection
with the offering of Registrable Securities.

(n) The Company otherwise shall use its reasonable best efforts to comply with
all applicable rules and regulations of the SEC.

(o) The Company shall furnish to any requesting underwriter in an Underwritten
Offering, addressed to such underwriter, (i) an opinion of the Company’s counsel
(which may be the Company’s General Counsel), dated the date of closing of the
sale of any Registrable Securities thereunder, as well as a consent to be named
in the Registration Statement or any prospectus thereto, and (ii) comfort
letters and consent to be named in the Registration Statement or any prospectus
relating thereto signed by the Company’s independent public accountants who have
examined and reported on the Company’s financial statements included in the
Registration Statement, in each case covering substantially the same matters
with respect to the Registration Statement (and the prospectus included therein)
and (in the case of the accountants’ comfort letters) with respect to events
subsequent to the date of the financial statements, as are customarily covered
in opinions of issuer’s counsel and in accountants’ comfort letters delivered to
the underwriters in underwritten public offerings of securities, to the extent
that the Company is required to deliver or cause the delivery of such opinion or
comfort letters to the underwriters in an Underwritten Offering.

(p) In connection with each Demand Registration, the Company shall cause there
to occur Full Cooperation.

 

17



--------------------------------------------------------------------------------

For purposes of Section 3.5(a) and Section 3.5(b), the period of distribution of
Registrable Securities in a firm commitment underwritten public offering shall
be deemed to extend until each underwriter has completed the distribution of all
securities purchased by it, and the period of distribution of Registrable
Securities in any other registration shall be deemed to extend until the earlier
of the sale of all Registrable Securities covered thereby and one hundred twenty
(120) days after the effective date thereof.

Section 3.6 Holders’ Obligations. The Company may require each Holder to
promptly furnish in writing to the Company such information regarding the
distribution of the Registrable Securities as the Company may from time to time
reasonably request and such other information as may be legally required in
connection with such registration, including all such information as may be
requested by the SEC. Each Holder agrees that, notwithstanding the provisions of
Section 3.7 hereof, upon receipt of any notice from the Company of the happening
of any event of the kind described in Section 3.5(f) hereof, such Holder will
forthwith discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities until such Holder’s
receipt of the copies of the supplemented or amended prospectus contemplated by
Section 3.5(f) hereof, and, if so directed by the Company, such Holder will
deliver to the Company all copies, other than permanent file copies then in such
Holder’s possession and retained solely in accordance with record retention
policies then-applicable to such Holder, of the most recent prospectus covering
such Registrable Securities at the time of receipt of such notice. In the event
the Company shall give such notice, the Company shall extend the period during
which such Registration Statement shall be maintained effective by the number
of days during the period from and including the date of the giving of notice
pursuant to Section 3.5(f) hereof to the date when the Company shall make
available to the Holders a prospectus supplemented or amended to conform with
the requirements of Section 3.5(f) hereof.

Section 3.7 Blackout Provisions.

(a) Notwithstanding anything in this Agreement to the contrary, by delivery of
written notice to the participating Holders (a “Suspension Notice”) stating
which one or more of the following limitations shall apply to the addressee of
such Suspension Notice, the Company may (i) postpone effecting a registration
under this Agreement, or (ii) require such addressee to refrain from disposing
of Registrable Securities under the registration, in either case for a period of
no more than forty-five (45) consecutive days from the delivery of such
Suspension Notice (which period may not be extended or renewed). The Company may
postpone effecting a registration or apply the limitations on dispositions
specified in clause (ii) of this Section 3.7(a) if (x) the Company Board, in
good faith, determines that such registration or disposition would materially
impede, delay or interfere with any material transaction then pending or
proposed to be undertaken by the Company or any of its subsidiaries, or (y) the
Company in good faith determines that the Company is in possession of material
non-public information the disclosure of which during the period specified in
such notice the Company Board, in good faith, reasonably believes would not be
in the best interests of the Company; provided that the Company may not take any
actions pursuant to this Section 3.7(a) for a period of time in excess of ninety
(90) days in the aggregate in any twelve (12)-month period.

(b) If the Company shall take any action pursuant to clause (ii) of Section
3.7(a) with respect to any participating Holder in a period during which the
Company shall be

 

18



--------------------------------------------------------------------------------

required to cause a Registration Statement to remain effective under the
Securities Act and the prospectus to remain current, such period shall be
extended for such Person by one (1) day beyond the end of such period for each
day that, pursuant to Section 3.7(a), the Company shall require such Person to
refrain from disposing of Registrable Securities owned by such Person.

Section 3.8 Exchange Act Registration. The Company will use its reasonable best
efforts to timely file with the SEC such information as the SEC may require
under Section 13(a) or Section 15(d) of the Exchange Act, and the Company shall
use its reasonable best efforts to take all action as may be required as a
condition to the availability of Rule 144 or Rule 144A under the Securities Act
with respect to its Common Stock. The Company shall furnish to any holder of
Registrable Securities forthwith upon request such reports and documents as a
holder may reasonably request in availing itself of any rule or regulation of
the SEC allowing a holder to sell any such Registrable Securities without
registration to the extent that such reports or documents are not publicly
available on the SEC’s Electronic Data Gathering, Analysis and Retrieval system
or any successor system thereto. Certificates evidencing Registrable Securities
shall not contain any legend at such time as a Holder has provided reasonable
evidence to the Company (including any customary broker’s or selling
stockholder’s letters but expressly excluding an opinion of counsel other than
with respect to clauses (d) or (e) below), that (a) there has been a sale of
such Registrable Securities pursuant to an effective registration statement, (b)
there has been a sale of such Registrable Securities pursuant to Rule 144
(assuming the transferor is not an affiliate of the Company), (c) such
Registrable Securities are then eligible for sale under Rule 144(b)(i), (d) in
connection with a sale, assignment or other transfer (other than under Rule
144), upon request of the Company, such Holder provides the Company with an
opinion of counsel to such Holder, in a reasonably acceptable form, to the
effect that such sale, assignment or transfer of the Registrable Securities may
be made without registration under the applicable requirements of the Securities
Act or (e) such legend is not required under applicable requirements of the
Securities Act (including controlling judicial interpretations and
pronouncements issued by the SEC). Following such time as restrictive legends
are not required to be placed on certificates representing Registrable
Securities pursuant to the preceding sentence, the Company will, no later than
three (3) Business Days following the delivery by a Holder to the Company or the
Company’s transfer agent of a certificate representing Registrable Securities
containing a restrictive legend and the foregoing evidence (and opinion if
applicable), deliver or cause to be delivered to such Holder a certificate
representing such Registrable Securities that is free from all restrictive and
other legends or credit the balance account of such Holder’s or such Holder’s
nominee with the Depository Trust Company (the “DTC”) (if DTC is then offered by
the Company and its transfer agent) with a number of shares of Common Stock
equal to the number of shares of Common Stock represented by the certificate so
delivered by such Holder.

Section 3.9 Indemnification.

(a) Indemnification by the Company. The Company agrees, notwithstanding the
termination of this Agreement, to indemnify and hold harmless, to the fullest
extent permitted by Law, each Holder and each of its managers, members, managing
members, general and limited partners, officers, directors, employees and
agents, and each Person, if any, who controls such Holder within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, together
with the managers, members, managing members, general and limited

 

19



--------------------------------------------------------------------------------

partners, officers, directors, employees and agents of such controlling Person
(each, a “Controlling Person”), from and against any and all losses, claims,
damages, settlement amounts (only if the Company consented in writing to the
settlement, which consent shall not be unreasonably withheld), liabilities,
reasonable attorneys’ fees, costs and expenses of investigating and defending
any such claim (collectively, “Damages”) and any action in respect thereof to
which such Holder, its managers, members, managing members, general and limited
partners, officers, directors, employees and agents, and any such Controlling
Persons may become subject to under the Securities Act or otherwise, but only
insofar as such Damages (or proceedings in respect thereof) arise out of, or are
based upon, any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement or prospectus of the Company (or any
amendment or supplement thereto) or any preliminary prospectus of the Company,
or arise out of, or are based upon, any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances in which they
were made, except insofar as the same are based upon information furnished in
writing to the Company by such Holder or any of its managers, members, managing
members, general partners, officers, directors, employees, agents and
Controlling Persons expressly for use therein, and, consistent with and subject
to the foregoing, shall reimburse such Holder, its managers, members, managing
members, general and limited partners, officers, directors, employees and
agents, and each such Controlling Person for any legal and other expenses
reasonably incurred by such Holder, its managers, members, managing members,
general and limited partners, officers, directors, employees and agents, or any
such Controlling Person in investigating or defending or preparing to defend
against any such Damages or proceedings. In addition to the indemnity contained
herein, the Company will reimburse each Holder for its reasonable out-of-pocket
legal and other expenses (including the reasonable out-of-pocket cost of any
investigation, preparation and travel in connection therewith) as incurred in
connection therewith, as promptly as practicable after such expenses are
incurred and invoiced.

(b) Indemnification by the Holder. The Holders agree, severally and not jointly,
to indemnify and hold harmless the Company, its officers, directors, employees
and agents and each Person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, together
with the managers, members, managing members, general and limited partners,
officers, directors, employees and agents of such controlling Person, to the
same extent as the foregoing indemnity from the Company to the Holders, but only
with respect to information related to the Holders, or their plan of
distribution, furnished in writing by the Holders or any of their managers,
members, managing members, general partners, officers, directors, employees,
agents and Controlling Persons to the Company expressly for use in any
Registration Statement or prospectus, or any amendment or supplement thereto, or
any preliminary prospectus. No Holder shall be required to indemnify any Person
pursuant to this Section 3.9(b) for any amount in excess of the net proceeds
received by such Holder from the sale of the Registrable Securities sold for the
account of such Holder.

(c) Conduct of Indemnification Proceedings. Promptly after receipt by any Person
(an “Indemnified Party”) of notice of any claim or the commencement of any
action in respect of which indemnity may be sought pursuant to Section 3.9(a) or
Section 3.9(b), the Indemnified Party shall, if a claim in respect thereof is to
be made against the Person against whom such indemnity may be sought (an
“Indemnifying Party”), notify the Indemnifying Party

 

20



--------------------------------------------------------------------------------

in writing of the claim or the commencement of such action; provided that the
failure to notify the Indemnifying Party shall not relieve it from any liability
that it may have to an Indemnified Party except to the extent of any actual
prejudice resulting therefrom. If any such claim or action shall be brought
against an Indemnified Party, and it shall notify the Indemnifying Party
thereof, the Indemnifying Party shall be entitled to participate therein, and,
to the extent that it wishes, jointly with any other similarly notified
Indemnifying Party, to assume the defense thereof with counsel reasonably
satisfactory to the Indemnified Party. After notice from the Indemnifying Party
to the Indemnified Party of its election to assume the defense of such claim or
action, the Indemnifying Party shall not be liable to the Indemnified Party for
any legal or other expenses subsequently incurred by the Indemnified Party in
connection with the defense thereof; provided, that the Indemnified Party shall
have the right to employ separate counsel to represent the Indemnified Party and
its Controlling Persons who may be subject to liability arising out of any claim
in respect of which indemnity may be sought by the Indemnified Party against the
Indemnifying Party, but the fees and expenses of such counsel shall be for the
account of such Indemnified Party unless (i) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the retention of, and
reimbursement of fees for, such counsel or (ii) in the reasonable opinion of
counsel to such Indemnified Party representation of both parties by the same
counsel would be inappropriate due to actual or potential conflicts of interest
between them, it being understood, however, that the Indemnifying Party shall
not, in connection with any one such claim or action or separate but
substantially similar or related claims or actions in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
fees and expenses of more than one separate firm of attorneys (together with
appropriate local counsel) at any time for all Indemnified Parties. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any claim or pending or threatened proceeding in
respect of which the Indemnified Party is or would reasonably have been a party
and indemnity would reasonably have been sought hereunder by such Indemnified
Party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability arising out of such claim or
proceeding. Whether or not the defense of any claim or action is assumed by the
Indemnifying Party, such Indemnifying Party will not be subject to any liability
for any settlement made without its written consent.

Section 3.10 No Inconsistent Agreements. The Company shall not hereafter enter
into any agreement with respect to any of its securities (including any
registration or similar agreement) which is inconsistent with or violates the
material rights granted to the Holders in this Agreement.

Section 3.11 Lock-Up Agreements. Each of the Holders and the Company agrees
that, in connection with an Underwritten Offering in respect of which
Registrable Securities are being sold, or in connection with any other public
offering of Common Stock by the Company, if requested by the underwriter(s), it
will enter into customary “lock-up” agreements pursuant to which it will agree
not to, directly or indirectly, sell, offer to sell, grant any option for the
sale of, or otherwise dispose of, any Common Stock or any securities convertible
or exchangeable into Common Stock (subject to customary exceptions) for a period
not to exceed ninety (90) days from the effective date of the Registration
Statement pertaining to such Registrable Securities or from such other date as
may be requested by the underwriter(s). The Company further agrees that, in
connection with an Underwritten Offering in respect of which Registrable
Securities are being sold, if requested by the managing underwriter(s), it will
exercise its best efforts to obtain

 

21



--------------------------------------------------------------------------------

agreements (in the underwriters’ customary form) from its directors and
executive officers not to, directly or indirectly, sell, offer to sell, grant
any option for the sale of, or otherwise dispose of, any Common Stock or any
securities convertible or exchangeable into Common Stock (subject to customary
exceptions), for a period not to exceed ninety (90) days from the effective date
of the Registration Statement pertaining to such Registrable Securities or from
such other date as may be requested by the underwriter(s).

Section 3.12 Termination of Registration Rights. The rights granted under this
Article III shall terminate on the earlier of the date that (a) the Holders no
longer Beneficially Own any Registrable Securities or (b) all Registrable
Securities are eligible for sale without any volume or other limitations or
restrictions; provided, however, that the indemnification provisions set forth
in Section 3.9 shall survive such termination.

Section 3.13 Assignment; Binding Effect. The rights and obligations provided in
this Article III may be assigned in whole or in part by any Holder to a
controlled affiliate of such Holder or to any member, general or limited partner
or stockholder of any such Holder (each, a “Permitted Transferee”) without the
consent of the Company or any other Holder. Such assignment shall be effective
upon receipt by the Company of (a) written notice from the Holder certifying
that the transferee is a Permitted Transferee, stating the name and address of
the Permitted Transferee and identifying the amount of Registrable Securities
with respect to which the rights under this Agreement are being transferred, and
(b) a written agreement from the Permitted Transferee to be bound by all of the
terms of this Article III as a “Holder.” Upon receipt of the documents
referenced in clauses (a) and (b) of this Section 3.13, the Permitted Transferee
shall thereafter be deemed to be a “Holder” for all purposes of this Article
III. Except as set forth in this Section 3.13, the rights and obligations
provided in this Article III may not be assigned by any party hereto without the
prior written consent of each of the other parties hereto.

ARTICLE IV

COVENANTS

Section 4.1 Standstill.

(a) TPG hereby agrees that until the earliest of (i) such time as TPG and its
Affiliates no longer collectively own at least five percent (5%) of the
outstanding Common Stock, (ii) the third (3rd) anniversary of the Effective Date
or (iii) a Change of Control of the Company, without the prior written approval
of the Company, neither TPG nor any of its Affiliates (other than any
Non-Private Equity Business of TPG or its Affiliates) will, directly or
indirectly:

(i) acquire, offer or propose to acquire or agree to acquire, Beneficial
Ownership of more than fifteen percent (15%) of the outstanding Voting
Securities of the Company in the aggregate, other than Voting Securities in
excess of fifteen percent (15%) of the outstanding Voting Securities of the
Company acquired (A) as a result of the exercise of any rights or obligations
set forth in this Agreement, (B) pursuant to a stock split, stock dividend,
recapitalization, reclassification or similar transaction, (C) with the consent
of the majority of the non-TPG Directors or (D) directly from the Company;

 

22



--------------------------------------------------------------------------------

(ii) enter into or agree, offer, propose or seek (whether publicly or otherwise)
to enter into, or otherwise be involved in or part of, any acquisition
transaction, merger or other business combination relating to all or part of the
Company or any of its subsidiaries or any acquisition transaction for all or
part of the assets of the Company or any of its subsidiaries or any of their
respective businesses;

(iii) other than a “solicitation” of a “proxy” (as such terms are defined under
Regulation 14A under the Exchange Act, disregarding clause (iv) of Rule
14a-1(1)(2) and including any otherwise exempt solicitation pursuant to Rule
14a-2(b)) seeking approval of the election to the Company Board solely with
respect to any of the TPG Nominated Directors permitted by the terms hereof to
serve on such Company Board, make, or in any way participate in, any such
“solicitation” of “proxies” to vote, or seek to advise or influence any person
or entity with respect to the voting of, any Common Stock of the Company or any
of its subsidiaries;

(iv) call or seek to call a meeting of the stockholders of the Company or any of
the Company’s subsidiaries or initiate any stockholder proposal for action by
the stockholders of the Company, form, join or in any way participate in a
“group” (within the meaning of Section 13(d)(3) of the Exchange Act and the
rules and regulations thereunder) with respect to any Voting Securities;

(v) deposit any Securities of the Company into a voting trust, or subject any
Securities of the Company to any agreement or arrangement with respect to the
voting of such securities, or other agreement or arrangement having similar
effect;

(vi) seek representation on the Company Board or a change in the composition of
the Company Board or number of directors elected by the holders of Common Stock
or a change in the number of such directors who represent TPG, other than as
expressly permitted pursuant to this Agreement; and

(vii) bring any action or otherwise act to contest the validity of this Section
4.1;

provided, that nothing in clauses (ii), (iii), (iv) or (vi) of this Section
4.1(a) shall apply to the TPG Nominated Director solely in his or her capacity
as a director of the Company or to actions taken by TPG or any of its Affiliates
to prepare the TPG Nominated Director to act in such capacity.

(b) The limitations provided in Section 4.1(a) shall, upon the occurrence of any
of the following events, immediately be suspended until the expiration of the
time period set forth below in this Section 4.1(b), but only so long as TPG or
any of its Affiliates (other than any Non Private Equity Business of TPG or its
Affiliates) did not directly or indirectly assist, facilitate, encourage or
participate in any such events:

(i) on the commencement (as defined in Rule 14d-2 of the Exchange Act) by any
Person of a tender or exchange offer seeking to acquire Beneficial Ownership of
a number outstanding shares of Voting Securities of the Company that, if
consummated, would result in a Change of Control and which is recommended by the
Company Board; provided, that TPG has not facilitated, encouraged, or otherwise
participated in such tender offer; or

(ii) on the public announcement by the Company Board or a duly constituted
committee of the Company Board (a) to solicit one or more proposals for a
transaction that, if consummated, would result in a Change of Control or (b) to
pursue discussions or negotiations or make diligence materials available, with
respect to an unsolicited proposal for a transaction that, if consummated, would
result in a Change of Control; provided, that in each case TPG has not
facilitated, encouraged, or otherwise participated in such tender offer.

 

23



--------------------------------------------------------------------------------

provided, however, that upon (y) any withdrawal or lapsing of any such tender or
exchange offer referred to in Section 4.1(b)(i) which does not result in a
Change of Control, or (z) the abandonment by the Company Board or a duly
constituted committee of the Company Board of a process to solicit a proposal of
the type referred to in Section 4.1(b)(ii) without a Change of Control having
occurred and without an agreement to effect a Change of Control, as the case may
be, the limitations provided in Section 4.1(a) (except to the extent then
suspended as a result of any other event specified in this Section 4.1(b)) shall
again be applicable for so long as and only to the extent provided in this
Agreement.

Section 4.2 No Conflicting Agreements. For so long as this Agreement remains in
effect, neither the Company nor TPG shall enter into any stockholder agreement
or arrangement of any kind with any Person with respect to any Shares or other
Securities, or otherwise act or agree to act in concert with any Person with
respect to any Shares or other Securities, to the extent such agreement,
arrangement, or concerted act would controvert, or otherwise be inconsistent in
any material respect with, the provisions of this Agreement. The Company (as
successor to Parkway) and TPG hereby agree that, as of the execution of this
Agreement, the Stockholders Agreement, dated as of June 5, 2012, by and among
TPG, TPG Manager and Parkway shall be deemed terminated, null and void, and no
longer of any effect.

Section 4.3 Further Assurances. Each of TPG and the Company agrees to execute
and deliver all such further documents and do all acts and things that from time
to time may reasonably be required to effectively carry out or better evidence
or perfect the full intent and meaning of this Agreement.

ARTICLE V

MISCELLANEOUS

Section 5.1 Amendment and Waiver. This Agreement may not be amended, except by
an agreement in writing, executed by each of TPG and the Company, and compliance
with any term of this Agreement may not be waived, except by an agreement in
writing executed on behalf of the party against whom the waiver is intended to
be effective. The failure of any party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of any such provision and
shall not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

 

24



--------------------------------------------------------------------------------

Section 5.2 Severability. If any provision of this Agreement shall be declared
by any court of competent jurisdiction to be illegal, void, or otherwise
unenforceable, all other provisions of this Agreement, to the extent permitted
by Law, shall not be affected and shall remain in full force and effect. Upon
any such determination, the parties shall negotiate in good faith in an effort
to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

Section 5.3 Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement and the Purchase Agreement, together with the agreements and
other documents and instruments referred to herein, embody the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof, and supersede and preempt any prior understandings, agreements,
or representations by or among the parties, written or oral, that may have
related to the subject matter hereof in any way.

Section 5.4 Successors and Assigns. Except as expressly set forth herein,
neither this Agreement nor any of the rights or obligations of any party under
this Agreement (including any rights under Article II and Article III hereof)
may be assigned, in whole or in part (except by operation of Law), by either
party without the prior written consent of the other party, and any such
transfer or attempted transfer without such consent shall be null and void. This
Agreement shall be binding upon and shall inure to the benefit of, and be
enforceable by, the parties hereto and their respective successors and permitted
assigns.

Section 5.5 Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one and the same agreement.

Section 5.6 Remedies.

(a) Each party hereto acknowledges that monetary damages would not be an
adequate remedy in the event that each and every one of the covenants or
agreements in this Agreement are not performed in accordance with their terms,
and it is therefore agreed that, in addition to, and without limiting any other
remedy or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order, or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
each and every one of the terms and provisions hereof. Each party hereto agrees
not to oppose the granting of such relief in the event a court determines that
such a breach has occurred, and to waive any requirement for the securing or
posting of any bond in connection with such remedy.

(b) All rights, powers, and remedies provided under this Agreement or otherwise
available in respect hereof at Law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power, or remedy by such party.

Section 5.7 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, telecopied (upon
telephonic confirmation of receipt), on the first (1st) Business Day following
the date of dispatch if delivered by a recognized next day courier service, or
on the third (3rd) Business Day following

 

25



--------------------------------------------------------------------------------

the date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid. All notices hereunder shall be delivered as set
forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice.

If to the Company:

Cousins Properties Incorporated

191 Peachtree Street, Suite 500

Atlanta, Georgia 30303

Attention: General Counsel

Fax No.: (404) 407-1641

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention: Edward D. Herlihy and David E. Shapiro

Fax No.: (212) 403-2000

If to TPG:

c/o TPG Global, LLC

301 Commerce St, Suite 3300

Fort Worth, Texas 76102

Attn: General Counsel

Facsimile: (817) 871-4001

with a copy (which shall not constitute notice) to:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036

Attention: Carl P. Marcellino

Fax: (646) 728-1523

Section 5.8 Governing Law; Venue and Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
Laws of the State of New York, without regard to, or otherwise giving effect to,
any body of Law or other rule that would cause or otherwise require the
application of the Laws of any other jurisdiction.

(b) Any action or proceeding against either the Company or TPG relating in any
way to this Agreement may be brought exclusively in the courts of the State of
New York or (to the extent subject matter jurisdiction exists therefore) the
United States District Court for the Southern District of New York, and each of
the Company and TPG irrevocably submits to the jurisdiction of both such courts
in respect of any such action or proceeding. Any actions or proceedings to
enforce a judgment issued by one of the foregoing courts may be enforced in any
jurisdiction.

 

26



--------------------------------------------------------------------------------

(c) TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, EACH
OF THE COMPANY AND TPG HEREBY WAIVES AND COVENANTS THAT IT WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT, OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN
ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION, OR SUIT
(WHETHER IN CONTRACT, TORT, OR OTHERWISE), INQUIRY, PROCEEDING, OR INVESTIGATION
ARISING OUT OF, OR BASED UPON, THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING. EACH OF THE COMPANY AND TPG ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY
THE OTHER PARTY THAT THIS SECTION 5.8(C) CONSTITUTES A MATERIAL INDUCEMENT UPON
WHICH IT IS RELYING, AND WILL RELY IN ENTERING INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY. THE COMPANY OR TPG MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 5.8(C) WITH ANY COURT AS WRITTEN EVIDENCE
OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

Section 5.9 Third Party Benefits. Except for the provisions in Section 5.10,
none of the provisions of this Agreement is for the benefit of, or shall be
enforceable by, any third-party beneficiary.

Section 5.10 No Recourse Against Others. All claims, causes of action (whether
in contract or in tort, in law or in equity, or granted by statute),
obligations, or liabilities that may be based upon, be in respect of, arise
under, out of or by reason of, be connected with, or relate in any manner to
this Agreement, or the negotiation, execution, performance or breach of this
Agreement (including any representation or warranty made in, in connection with,
or as an inducement to, this Agreement), may be made only against (and are those
solely of) the entities that are expressly identified as parties in the preamble
to this Agreement (the “Contracting Parties”). No Person who is not a
Contracting Party, including any and all former, current or future directors,
officers, employees, incorporators, members, general or limited partners,
controlling persons, managers, management companies, equityholders, affiliates,
agents, attorneys, or representatives of, and any and all former, current or
future financial advisors or lenders to, any Contracting Party, and any and all
former, current or future directors, officers, employees, incorporators,
members, general or limited partners, controlling persons, managers, management
companies, equityholders, affiliates, agents, attorneys, or representatives of,
and any and all former, current or future financial advisors or lenders to, any
of the foregoing, and any and all former, current or future heirs, executors,
administrators, trustees, successors or assigns of any of the foregoing (the
“Non-Recourse Parties”), shall have any liability (whether in contract or in
tort, in law or in equity, or granted by statute) for any claims, causes of
action, obligations or liabilities arising under, out of, in connection with, or
related in any manner to this Agreement, or the negotiation, execution,
performance, or breach of this Agreement; and, to the maximum extent permitted
by Law, each Contracting Party hereby waives and releases all such claims and
causes of action against any such Non-Recourse Parties. Without limiting the

 

27



--------------------------------------------------------------------------------

foregoing, to the maximum extent permitted by Law, (a) each Contracting Party
hereby waives and releases any and all rights, claims, demands, or causes of
action that may otherwise be available at law or in equity, or granted by
statute, to avoid or disregard the entity form of a Contracting Party or
otherwise impose liability of a Contracting Party on any Non-Recourse Party,
whether granted by statute or based on theories of equity, agency, control,
instrumentality, alter ego, domination, sham, single business enterprise,
piercing the corporate, limited liability company or limited partnership veil,
unfairness, undercapitalization, or otherwise, in each case in connection with,
or related in any manner to this Agreement, or the negotiation, execution,
performance, or breach of this Agreement; and (b) each Contracting Party
disclaims any reliance upon any Non-Recourse Parties with respect to the
performance of this Agreement or any representation or warranty made in, in
connection with, or as an inducement to this Agreement.

Section 5.11 Interpretation. The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

Section 5.12 Expenses. Except to the extent otherwise expressly provided herein,
the Company shall reimburse TPG and its Affiliates, upon presentation of
appropriate documentation, for all reasonable out-of-pocket expenses incurred by
TPG and its Affiliates after the date hereof in connection with enforcement of
this Agreement.

Section 5.13 Termination. Except to the extent otherwise expressly provided
herein, this Agreement, and all of the rights and obligations set forth herein,
shall terminate and be of no further force or effect in the event that (a) TPG
and its Affiliates cease to Beneficially Own any shares of Common Stock, (b) the
registration rights and obligations set forth in Article III (other than those
set forth in Section 3.9) have terminated pursuant to Section 3.12 or (c) the
transactions contemplated by the Merger Agreement are not consummated pursuant
to the terms thereto. Notwithstanding anything herein to the contrary, this
Agreement may not be revoked by any party prior to the Effective Date without
the prior written consent of all parties hereto.

[The remainder of this page has been intentionally left blank.]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
as of the date first written above.

 

COMPANY: COUSINS PROPERTIES INCORPORATED By:  

/s/ Gregg D. Adzema

Name:  

Gregg D. Adzema

Title:   Executive Vice President and Chief Financial Officer

Signature Page to Stockholders Agreement



--------------------------------------------------------------------------------

TPG: TPG VI PANTERA HOLDINGS, L.P.   By: TPG Genpar VI Delfir AIV, L.P., its
general partner   By: TPG Genpar VI Delfir AIV Advisors, LLC, its general
partner By:  

/s/ Clive Bode

Name:     Clive Bode Title:     Vice President TPG MANAGER: TPG VI MANAGEMENT,
LLC By:  

/s/ Clive Bode

Name:     Clive Bode Title:     Vice President